Citation Nr: 0120945	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

REMAND

The veteran served on active duty from September 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO)

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and the RO should address whether it has 
complied with all notice and assistance required.  In 
particular, it appears that the veteran should be accorded VA 
examinations in order to assist him by obtaining a medical 
opinion when needed.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

The veteran has presented medical evidence of hearing loss.  
However, the audiological reports are not in a form adequate 
to assess the disability, and there is no medical opinion as 
to whether it is at least as likely as not that a current 
hearing loss disability is related to active service or any 
disease or injury therein.  The veteran should be accorded 
such an examination.

The veteran has presented lay evidence of a cold injury in 
service and has complained that he still suffers residuals.  
He has recently complained of cold injury residuals in 
connection with seeking medical care.  It is unclear whether 
any examiner has determined that he has such residuals.  
Accordingly, he should be accorded a VA examination in order 
to determine whether he has current residuals of a cold 
injury and, if so, those residuals should be identified and 
described.  If he has such residuals, a medical opinion as to 
whether it is at least as likely as not that such residuals 
are associated with the veteran's active service should be 
given.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA and 
inpatient/ outpatient treatment records, 
since April 2000, if any.  

2.  The veteran should be accorded a VA 
audiology examination for his claimed 
hearing loss, and the results should be 
reported in such a way that they would be 
adequate for rating purposes.  The 
examiner should be asked to state a 
medical opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability is associated 
with any disease or injury in active 
service, to include noise exposure.

3.  The veteran should be accorded an 
appropriate VA examination for his 
claimed residuals of frozen feet.  The 
examiner should be asked to state a 
medical opinion as to whether the veteran 
has residuals of cold injury of the feet 
and, if so, whether it is as likely as 
not that any such residuals are due to 
cold injury in service.  All cold injury 
residuals should be fully described.  The 
medical rationale for any opinion given 
should be stated. 

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the VCAA is completed.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).

5.  The RO should then adjudicate the 
aforementioned claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


